*151ORDER
The Department of Revenue and Taxation invokes the appellate jurisdiction of this court pursuant to La. Const. Art. V, § 5(D), on the ground that the district court declared La. R.S. 47:301, et seq. unconstitutional as applied to sales of manufactured/mobile homes.
While the district court’s judgment states that the statutes which subject the sale of new and used manufactured/mobile homes are unconstitutional, the district court made an initial finding that the individual plaintiffs’ manufactured/mobile homes are immovables under Louisiana law at the time of sale, and, as a result, the sales/use taxes were not due or owed by plaintiffs. Having made a finding that the sales/use taxes did not apply on statutory grounds, the district court was premature in reaching the constitutionality question and any further statements by the court concerning the constitutionality of the statute are dicta. See Cat’s Meow, Inc. v. City of New Orleans, 98-601 (La.10/20/98), 720 So.2d 1186 (courts should refrain from deciding the constitutionality of legislation when the case can be disposed of on non-constitutional grounds).
Accordingly, the case is transferred to the court of appeal for consideration.
LEMMON, J. not on panel. Rule IV, Part II, § 3.